            Case 1:12-cr-00125-JSR Document 205 Filed 05/31/19 Page 1 of 1

                                                     SIDLEY AUSTIN LLP
                                                     787 SEVENTH AVENUE
                                                     NEW YORK, NY 10019
                                                     +1 212 839 5300
                                                     +1 212 839 5599 FAX


                                                                                                                                DRODY@SIDLEY.COM
                                                     AMERICA x ASIA PACIFIC x EUROPE                                            +1 212 839 5951




                                                                                     May 31, 2019


Via ECF

The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:            United States v. Doug Whitman, 12 Cr. 125 (JSR)

Dear Judge Rakoff:

        We respectfully move for reconsideration of the Court’s Order entered May 30, 2019,
insofar as it denied extending Mr. Whitman’s travel restrictions to the District of Idaho—which is
the primary location he wishes to visit freely. Throughout the year, there are a number of events
in Idaho that Mr. Whitman would like to attend, including board meetings and other work for the
Sun Valley Wellness Festival and Conference (“SVWFC”), the Conference itself, the SVWFC
writer’s conference (of which Mr. Whitman is both a sponsor and an attendee), and a symphony
series (of which Mr. Whitman is both a sponsor and attendee). Again, Mr. Whitman has owned a
home in Sun Valley/Ketchum for years; his brother owns a home
                                                                                        Accordingly,
Mr. Whitman would like to be able to travel to his second home and visit with his family members
in Idaho throughout the year, with the flexibility and freedom to do so on short notice, without
requiring the approval of a Probation Officer two weeks in advance of every trip,
                                                          . Mr. Whitman was permitted to travel
freely to Idaho from the very first day he was charged in this case over seven years ago, and he
continued to do so both before and after his conviction, for much of the summer before he entered
prison, and for an uninterrupted three-year span from 2016-2019. There is no reason to believe
that his continued free travel to Idaho at this time would present any risk to the public or frustrate
any purpose of supervision. In short, we respectfully submit that denying him the ability to travel
freely to Idaho is a condition “greater than necessary” to achieve the purposes of the sentencing
statute. Thank you very much for your consideration of this application.

                                                                                    Respectfully submitted,

                                                                                    David M. Rody

        cc: AUSA Margaret Graham

       Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
